sw top dollar_figure -oe internal_revenue_service department of the t eo ra-t4 washington dc contact person telephone number in reference to date aug dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c as amended in august a letter dated b is exempt under sec_501 cf the internal_revenue_code and is classified a sec_509 c under sec_509 we have determined that c is tax-exempt under section of the code and is classified as a private_foundation a private_foundation under section in separate correspondence the current trustees of b are d and e trustees of b are deceased all other former the charitable interests and management strategies of e and d have diverged in recent years and they currently are interested in supporting different charities and adopting different strategies in addition d and e hold different views regarding which individuals should be named additional trustees of b b's board_of trustees therefore wishes to effectuate a reorganization of its assets by transferring percent of b's assets to a favorable ruling from the internal_revenue_service b will transfer percent of the fair_market_value of its assets to cc upon recognition of the tax exempt status of c and c upon reorganization d will resign as will be managed by its director e selected by him and b and individuals subsequently a trustee of b the transfer of assets from b to c will not involve any benefit to a disqualified_person status as treated as a private_foundation terminated and does not wish to be a newly created organization b does not seek to have its sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or failure to act giving rise to liability for tax under chapter or a willful and flagrant act it states sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization - sec_1 507-i b of the income_tax regulations provides that neither a transfer of all of the assets of foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such significant disposition of assets is made to another private_foundation shall be deemed to result ina termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 a private is applicable sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair market of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer at the time of transfer fair_market_value is determined xt sec_1_507-3 of the regulations provides that except as provided in sec_1_507-3 a which only relates to b transfers where all net assets are transferred to one or more controlled private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation satisfaction of the requirements to the extent the amount transferred meets the requirements of sec_4942 such transfer shall itself be counted toward sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be an organization described in sec_501 organization described in sec_509 described in sec_501 under sec_4947 a taxable_expenditure it must be or treated as other than an to sec_4941 a of the code imposes a tax on_each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 a of the regulations allows the transferor foundation to count the assets transferred under sec_507 toward its sec_4942 distribution requirement to the extent that the transferee foundation itself makes qualifying distributions from corpus under sec_4942 by the end of the transferee's first taxable_year after the year in which it receives the transfer section a sec_4942 a of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 b sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of s7 of the code or is an exempt_operating_foundation sec_509 as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to private_foundation is responsible it exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary in subsection d means that the to obtain full sec_53_4945-5 i of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 of assets described in sec_507 and this section apply to transfers h and sec_53_4945-5 of the regulations provides that if to a private_foundation which is exempt from taxation a private_foundation makes a grant described in sec_4945 under sec_501 equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and income if any shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years for endowment for the purchase of capital from the grant funds the grantee sec_53_4945-6 of the regulations provides that any and other fees for services expenditures_for unreasonable administrative expenses including compensation consultant fees rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence unreasonable shall depend upon the facts and circumstances of the particular case the determination whether an expenditure is sec_53_4946-1 of regulations provides that for the term disqualified_person purposes of sec_4941 only shall not include any organization which is described in section sec_501 a other than an organization described in section based upon the above facts following the transfer of one- half of b’s assets to c charitable activities activities b will continue to conduct its c will also conduct its charitable because b is not terminating its existence and because there has been no willful repeated or flagrant act giving rise to liability under chapter sec_507 no tax will be imposed on b under a result of the transfer of assets from b as to cc since a transfer of assets as described in sec_507 b will not cause a termination of foundation status the transfer of one-half of b's assets toc will not terminate b's status as sec_507 b a private_foundation under an organization's private because b and c will continue to conduct their individual charitable activities following the transfer of assets from b to c the proposed transfer of assets will not adversely affect the exempt status of b or c b’s transfer of assets to c will not be a taxable_expenditure under sec_4945 provided b exercises expenditure_responsibility over the endowment grants made to c pursuant to sec_4945 d because b of the code is not a disqualified_person with respect to c transfer of assets to c will not constitute an act of self- dealing within the meaning of sec_4941 of the code as an organization described in sec_501 c the provided the expenses_incurred by b and c in the transfer of assets to c meet the good_faith standard of sec_53 b such expenses will not constitute taxable_expenditures under sec_4945 and will be considered qualifying distributions under sec_4942 accordingly based on the information furnished we rule as follows the transfer of one-half of the assets of b a transfer pursuant to sec_507 qualify as and will neither result in the termination of b's private_foundation_status under sec_507 nor subject b tax imposed by sec_507 of the code to c will of the code to the the proposed transfer of assets by b to c will not constitute either a willful flagrant act one of a series of willful repeated acts giving rise to tax_liability under chapter or failure to act or or failures to act of the code the proposed transfer of assets by b adversely affect the exempt status of c of the code c will not b or c under section to provided b exercises expenditure_responsibility over the transferred funds pursuant to sec_53_4945-5 c of the regulations the proposed transfer of assets by b to be a taxable_expenditure by b under sec_4945 c will not b and its disqualified persons will not be deemed to have engaged in an act of self-dealing under sec_4941 subject_to any_tax under sec_4941 through as of the formation of fair_market_value of c and the transfer by b its assets to of c nor be a result percent of the the reasonable expenditures_for expenses_incurred by b in connection with this ruling_request and in-effectuating and c the proposed transfer of assets will not constitute taxable_expenditures under sec_4945 considered qualifying distributions under sec_4942 of the code and will be the imposition of any other taxes under chapter b's proposed transfer of assets to c will not result in of the code we are informing the te_ge office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely me1ata vv sook gerald v sack manager exempt_organizations technical group
